[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED
COURT'S ARTICULATION OF DEFICIENCY JUDGMENT
From the more credible and probative evidence adduced at the hearing on motion for deficiency, the court found the fair market value as of the date of vesting of title to be $1,350,500. CT Page 3194
This figure was derived from the following facts found by the court:
    Development cost per lot                     $25,000 Value per lot at time of development          24,000 __________ $49,000 x 35 lots __________ $1,715,000
    Less differential value                            30% ___________ 1987-1988 until vesting of Title           $  514,500
    + value of foundations                         70,000 existing on project
    + value of partially completed unit            80,000 ___________ $1,350,500
FREED, JUDGE